       Case 5:17-cr-00022-MTT-CHW Document 735 Filed 09/15/21 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                    MACON DIVISION

UNITED STATES OF AMERICA,                           )
                                                    )
                v.                                  )   CASE NO. 5:17-CR-22 (MTT)
                                                    )
DELMA GODDARD,                                      )
                                                    )
                   Defendant.                       )
    __________________                              )


                                               ORDER

        Delma Goddard has moved the Court to limit his monthly payments required for

his Inmate Financial Responsibility Plan (IFRP) payment schedule. 1 Doc. 723.

Because this Court lacks subject matter jurisdiction to entertain Goddard’s request, his

petition is DISMISSED without prejudice.

                                         I. BACKGROUND

        After a jury convicted Goddard of twenty-three drug and firearm offenses, this

Court sentenced him to a total term of imprisonment of 145 years and ordered him to

pay a total assessment of $2,300.00, representing $100.00 for each count of conviction,

pursuant to 18 U.S.C. § 3013(a)(2)(A). Doc. 587. This Court ordered payment to begin

immediately, directing that “payment shall be due during the period of imprisonment at

the rate of not less than $25 per quarter and pursuant to the bureau of prisons’ financial

responsibility program.” Id. at 8. No restitution was imposed. Id. at 7. To date,




1Goddard initially refers to his IFRP as his “Dedicated Payment Plan for Financial Responsibility monies
(FRP),” Doc. 723 at 1, but he later refers to the payment schedule as “his IFRP obligation” in his reply
brief. Doc. 727 at 2. In any event, these terms appear to be synonymous.
      Case 5:17-cr-00022-MTT-CHW Document 735 Filed 09/15/21 Page 2 of 5




Goddard remains incarcerated at the Lexington Federal Medical Center in the Eastern

District of Kentucky. Docs. 723 at 3; 727 at 6.

        Goddard asks the Court to intervene and adjust the IFRP payment

schedule set by the Bureau of Prisons (BOP) because the $50.00 per month the

BOP is requiring him to pay substantially exceeds the $25.00 quarterly minimum

directed by this Court at sentencing. Doc. 723 at 1. According to Goddard, the

$50.00 per month payment imposes a hardship on him, and he asks this Court to

direct the BOP to adjust his IFRP payments to $25.00 per quarter or no more

than $35.00 per quarter. Doc. 723 at 2.

        In its response, the Government contends that the motion should be denied

because this Court is without jurisdiction to address Goddard’s petition, and the proper

method for Goddard to pursue relief is by filing a 28 U.S.C. § 2241 motion in the United

States District Court for the Eastern District of Kentucky where the Lexington Federal

Medical Center is located. 2 Doc. 726 at 5–7. In his reply brief, Goddard counters that

because “this Court ordered the assessment payment and quoted a minimum payment

amount, the Court obviously has jurisdiction to establish a payment schedule.” Doc.

727 at 1.




2 The government also notes Goddard has no record of challenging the IFRP using the administrative

remedy process, Doc. 726-4, and even if he had satisfied the exhaustion requirement, Goddard has failed
to offer anything that would support a decision by this Court to significantly reduce his special assignment
obligation. Doc. 726 at 10.


                                                        -2-
     Case 5:17-cr-00022-MTT-CHW Document 735 Filed 09/15/21 Page 3 of 5




                                    II. DISCUSSION

A. Inmate Financial Responsibility Plan (IFRP)

      The BOP implemented the IFRP to assist inmates in developing financial plans to

meet their legitimate financial obligations. 28 C.F.R. § 545.10. An inmate makes

payments under the IFRP according to a plan developed by BOP staff with unit staff

periodically monitoring that inmate’s progress in meeting his obligations under the plan.

28 C.F.R. at § 545.11. Under the IFRP, an inmate may make payments using any

combination of funds earned while in detention (“institution resources”) or from funds

given to the inmate from family or friends (“community resources”). 28 C.F.R. at

§ 545.11(b). While the IFRP mandates an inmate pay no less than $25.00 per quarter,

the minimum payment may exceed $25.00 based on the inmate’s specific financial

obligations, institution resources, and community resources. 28 C.F.R. at

§ 545.11(b)(1).

      An inmate’s financial obligation under his IFRP includes any special assessment

or restitution imposed at sentencing. 28 C.F.R. § 545.11(a)(1); see also Williams v.

Pearson, 197 F. App’x 872, 876–77 (11th Cir. 2006) (discussing 28 C.F.R. § 545.11).

BOP officials periodically help each inmate make new IFRP plans by considering credits

for past payments and IFRP mandated financial obligations, such as the $2,300.00

special assessment at issue here. Driggers v. Cruz, 740 F.3d 333, 335 (5th Cir. 2014)

(providing a detailed explanation of the IFRP). Special assessments imposed under 18

U.S.C. § 3013(a)(2)(A) are likely given the highest priority because a defendant’s

obligation to pay a special assessment ceases five years after the date of judgment.

See 28 C.F.R. § 545.11(a)(1); 18 U.S.C. § 3013(c).




                                               -3-
     Case 5:17-cr-00022-MTT-CHW Document 735 Filed 09/15/21 Page 4 of 5




       In this case, both parties agree that since Goddard began participating in the

IFRP on February 11, 2019, he has paid $675.00 towards his special assessment debt,

leaving a balance of $1,625.00. Docs. 726 at 5; 727 at 2. Indeed, the gravamen of

Goddard’s petition appears to be that the BOP staff member overseeing his IFRP “has

taken it upon himself to double” the $25.00 quarterly minimum imposed by this Court.

Doc. 727 at 2. As such, he asks this Court to grant him relief by adjusting his IFRP to

greatly reduce his payment obligations. Doc. 723 at 2.

B. Goddard’s Remedy is a 28 U.S.C. § 2241 Motion

       To the extent that Goddard objects to the BOP’s calculation of his special

assessment payments under the IFRP, the Eleventh Circuit has held the proper vehicle

for that challenge is a § 2241 motion. United States v. Warmus, 151 F. App’x 783, 786–

87 (11th Cir. 2005); Williams, 197 F. App’x at 876 (citing Warmus and holding that to the

extent an inmate’s claim is a challenge to the IFRP regulations and the manner in which

the sentence is being executed, 28 U.S.C. § 2241 is the proper statute for bringing suit);

United States v. Gola, 698 F. App’x 602, 604 (11th Cir. 2017) (holding that inmate’s

claim that he was coerced into participating in the financial responsibility program would

have to be presented in a 28 U.S.C. § 2241 petition filed in the district of his

confinement). Moreover, any challenge to IFRP payment plans under 28 U.S.C. § 2241

must be brought in the district of confinement and after all administrative remedies have

been exhausted. See United States v. Diggs, 578 F.3d 318, 319 (5th Cir. 2009) (citing

cases); McGee v. Martinez, 627 F.3d 933, 937 (3d Cir. 2010) (citing Diggs and holding

that IFRP payment schedules and the sanctions imposed by the BOP for IFRP




                                                -4-
     Case 5:17-cr-00022-MTT-CHW Document 735 Filed 09/15/21 Page 5 of 5




noncompliance are part of the execution of a defendant’s sentence and, as such, “fall[]

under the rubric of a § 2241 habeas petition”).

       Finally, Goddard cites Cani v. United States, 331 F.3d 1210, 1215 (11th Cir.

2003), for the proposition that “the district court ‘enjoyed subject matter jurisdiction’ to

consider a new payment schedule and may modify a final order of payment schedule.”

Doc. 727 at 3. But as the government correctly contends, Cani concerned only the

district court’s ability to retain subject matter jurisdiction to modify a final order of

restitution upon a showing of material change in the defendant’s circumstances

pursuant to 18 U.S.C. § 3664(k). Doc. 726 at 8 (discussing Cani, 331 F.3d at 1215–16).

Indeed, nothing in 18 U.S.C. § 3664(k)—which addresses procedures for issuance and

enforcement of restitution orders—suggests that the statute is intended to override an

inmate’s statutory obligation under 18 U.S.C. § 3013. Because the Court only ordered

payment of a special assessment and not restitution, Cani is inapplicable here.

       Accordingly, any relief sought by Goddard must be sought through a 28 U.S.C.

§ 2241 habeas petition filed in the Eastern District of Kentucky and after Goddard has

exhausted the BOP’s administrative grievance system. Thus, Goddard’s petition is

DISMISSED without prejudice.



       SO ORDERED, this 15th day of September, 2021.

                                                    S/ Marc T. Treadwell
                                                    MARC T. TREADWELL, CHIEF JUDGE
                                                    UNITED STATES DISTRICT COURT




                                                   -5-
